DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 5,929,156) in view of Valero et al (US 2009/0214449) and Jones et al (US 2011/0227008).

Regarding claim 1, Fultz et al discloses a precipitated silica with a BET specific surface area in the range of about 50 to 261 m2/g, within the claimed range of 35 to 700 m2/g; a CTAB specific surface area of about 10 m2/g to less than 140 m2/g, overlapping the claimed range of from 30 to 400 m2/g; and a pore volume ratio of pores range from 175 to 275 Å in diameter to all pores less than 400 Å in diameter of about 10 to less than 50 %, i.e. 0.1 to 0.5, overlapping the recited range of at most 0.49 (Abstract).
The reference teaches all the claim limitations as set forth above. However, the reference does not disclose that the silica possesses the carboxylic and/or carboxylate content as recited in the present claims.
	Valero et al discloses a precipitate silica with a carboxylic acid and carboxylate content  based on carbon content in the range of at least 0.3 wt. %, within the recited range of at least 0.15 wt. % (Abstract, [0017], and [0042]). The reference discloses that the use of carboxylic acid such 
Given that both Fultz et al and Valero et al are drawn to precipitated silica, and, given that Fultz et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the carboxylic acid and carboxylate content in precipitated silica as taught by Valero et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such a carboxylic/carboxylate content in the precipitated silica disclosed by Fultz et al with a reasonable expectation of success.
The combined disclosures of Fultz et al and Valero et al teach all the claim limitations as set forth above.  Additionally, Valero discloses acid such as maleic acid. However, combined disclosures of Fultz et al and Valero et al do not disclose the organic acids as recited in the present claims.
Jones et al discloses inorganic oxide particles surface treated with at least one mono or dicarboxylic acid such as maleic acid and suberic acid (Abstract and [0043]-[0044]). In view of Jones’ recognition that maleic acid and suberic acid are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute maleic acid with suberic acid and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Regarding claim 2, the combined disclosures of Fultz et al, Valero et al, and Jones et al teach all the claim limitations as set forth above. As discussed above, Fultz et al discloses the 2/V1 in the range of about 10 to less than 50 %, i.e. 0.1 to 0.5, overlapping the recited range of 0.2 to 0.49.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, the combined disclosures of Fultz et al, Valero et al, and Jones et al teach all the claim limitations as set forth above. Additionally, Fultz et al discloses a DBP value in the range of about 160 to 310 cm3/100g, within the recited range of 140 to 350 ml/100g.

Regarding claim 4, the combined disclosures of Fultz et al, Valero et al, and Jones et al teach all the claim limitations as set forth above. As discussed above Jones et al discloses suberic acid

Regarding claim 5, the combined disclosures of Fultz et al, Valero et al, and Jones et al teach all the claim limitations as set forth above. As discussed above Fultz et al discloses that the silica has a BET surface area in the range of about 50 to 261 m2/g, overlapping the recited range of 120 to 300 m2/g. The CTAB of the silica is about 10 m2/g to less than 140 m2/g, overlapping the recited range of 100 to 300 m2/g. From the above the ratio of BET to CTAB is determined to be about [50 - 261] : [10 - 140) or about (0.35 – 26.1], overlapping the recited range of 0.8 to 1.3.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 

Regarding claim 6, the combined disclosures of Fultz et al, Valero et al, and Jones et al teach all the claim limitations as set forth above. As discussed above, Fultz et al discloses that the silica a BET surface area in the range of about 50 to 261 m2/g, overlapping the recited range of 35 to 350 m2/g. The CTAB of the silica is about 10 m2/g to less than 140 m2/g, overlapping the recited range of from 30 to 350 m2/g. The DBP value of the silica is in the range of about 160 to 310 cm3/100g, overlapping the recited range of 160 to 300 ml/100g. The ratio V2/V1 is in the range of about 10 to less than 50 %, i.e. 0.1 to 0.5, overlapping the recited range of 0.19 to 0.46.
From the above the ratio of BET to CTAB is determined to be about [50 - 261] : [10 - 140) or about (0.35 – 26.1], overlapping the recited range of 0.8 to 1.1. Furthermore, the ration of DPB to CTAB is determined to be about [160 – 310] : [10 – 140) or about 16 – 2.14, overlapping the recited range of 1.2 to 2.4
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, the combined disclosures of Fultz et al, Valero et al, and Jones et al teach all the claim limitations as set forth above. As discussed above, Fultz et al discloses that the silica a BET surface area in the range of about 50 to 261 m2/g, overlapping the recited range of at least 135 m2/g. The CTAB of the silica is about 10 m2/g to less than 140 m2/g, overlapping 2/g. From the above the ratio of BET to CTAB is determined to be about [50 - 261] : [10 - 140) or about (5 – 1.86], overlapping the recited range of at least 1.7.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fultz et al (US 5,929,156), Valero et al (US 2009/0214449), and Jones et al (US 2011/0227008) as applied to claims 1-7 above, and in view of Wehmeier et al (US 2011/0021801).

The discussion with respect to Fultz et al, Valero et al, and Jones et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 8, the combined disclosures of Fultz et al, Valero et al, and Jones et al teach all the claim limitations as set forth above. However, Fultz et al does not disclose that the silica has an aluminum content measures as Al2O3 in the range of 0.1 to 5 wt. %.
Wehmeier et al discloses a precipitated silica has an Al2O3 content of 0.1 to 5.0 wt. %, identical to that claims ([0010]). The reference discloses that the increased aluminum content improves the crude mixture properties of a rubber mixture filled with such a silica ([0054]).
Given that both Fultz et al and Wehmeier et al are drawn to dispersible precipitated silica utilized in elastomeric compositions, and, given that Fultz et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the Al2O3 in .

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 

Regarding the Examiner’s position that Jones is pertinent prior art, Applicants point to Paragraphs [0002]-[0015] of the published Specification and argue Jones is not pertinent prior art given that the problem faced by the inventors is that the properties of elastomer compositions including precipitated silica are not satisfactory and the purpose of the instant invention is to provide precipitated silica for use in elastomer compositions in particular compositions which are used in the production of tires which provide a good balance of mechanical and dynamic properties, in particular as far as rheological behavior during composition is concerned. However, it should be firstly noted that while the instant Specification may disclose precipitated silica for use in elastomer compositions which are used in the production of tires and which provide a good balance of mechanical and dynamic properties, it is significant to note that any recitation of a rubber compositions or tires are conspicuous by their absence in the present claims. 
Secondly, while Paragraphs [0002]-[0015] of the instant Specification disclose precipitated silica for use in elastomer composition, it is significant to note that the precipitated silica is disclosed in the instant Specification as having other additional uses that do not 
Thirdly, it is noted that Applicants are narrowly reading the purpose of the silica, i.e. rubber compositions or tires, especially in light of the claims which are merely drawn to precipitated silica. That is, Applicants are narrowly superimposing the purpose of the silica, i.e. improving the rheological properties of elastomers during compounding when the present claims are drawn to silica whose surface is modified or functionalized with carboxylic acids.
Finally, as explicated in Paragraph 9 of the previous Office Action both Valero and Jones disclose the use of surface modified oxides in order to adjust the properties of the disclosed compositions.  In the case of the composition disclosed by Jones the surface of the metal oxides are modified by carboxylic acids to adjust the properties of the final product, in the composition disclosed by Valero, the silica is surface modified with carboxylic acid makes is possible to improve the properties of the silica as a reinforcing filler in solid polymer matrices.  Thus, while the prior art relied upon by the Examiner are in different areas of endeavor, it is clear that the carboxylic acids that are utilized to modify the surface of the silica in the case of Valero and the metal oxides in the case of Jones in order to modify the properties of the final compositions, be the reference drawn to silicone or polyamide compositions disclosed by Valero or the micro-structured films disclosed by Jones. 

Applicants argue that in contrast to the present invention the purpose of Jones is to create polymerizable resin compositions that, when polymerized, result in high optical clarity, low 

Applicants argue that the interchangeability of maleic and suberic acid in terms of surface functionalized of metal oxides is only relevant to the present disclosure if the reference is analogous art, and Jones is analogous art only if the reference is reasonable pertinent. However, it is the Examiner’s position that Jones is pertinent prior art given, as discussed above, that the reference discloses surface modification of metal oxides with carboxylic acids. 

Applicants argue that the problem the inventors of the present application were seeking to solve is to improve the properties of elastomer compositions that include precipitated silica and nothing of the disclosure of Jones would serve as a source of the solution to this problem. However, firstly it is noted that as discussed above, any recitation in the claims of an elastomer composition is conspicuous by its absence in the present claims. Although the claims are interpreted in light of the specification, limitations from the Specification are not read into the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, as discussed above, Applicants are narrowly reading the purpose of the silica, i.e. rubber compositions or tires, especially in light of the claims which are merely drawn to precipitated silica. That is, Applicants are narrowly superimposing the purpose of the silica, i.e. improving the rheological properties of elastomers during compounding when the present claims are drawn to silica whose surface is modified or functionalized with carboxylic acids.

Applicants argue that the metal oxides of Jones do not include silica and the reference discloses that silica does not have a crystallinity suitable for achieving the refractive index required for the microstructure films. However, while the reference does not disclose silica, the fact remains that the reference discloses surface modification of inorganic oxides with carboxylic acids, and further discloses the interchangeability of these acids as it pertains to surface modification of the inorganic oxides.

Applicants argue that the resin compositions disclosed by Jones are not elastomers, while the precipitated silica disclosed in the present invention is incorporated into specific types of polymers, i.e. elastomers. However, while the polymers disclosed by Jones are not elastomers, the fact remains that the reference discloses polymeric compositions comprising surface modified inorganic oxides. Secondly, while Paragraphs [0168]-[0172] of the instantly published application disclose that the precipitated silica is utilized in elastomeric compositions, it should be noted that the precipitated silica is disclosed in the instant Specification as having other additional uses that do not necessarily require polymers or elastomers to be present. Specifically, Paragraph [0163] of the instantly published Specification discloses that the precipitated silica can 

Applicant argue that Jones discloses incorporating inorganic nanoparticles into polymerizable resin compositions and a polymerizable resin is not a polymer, much less an elastomer, but a precursor. However, while Jones may be drawn to polymerizable resin compositions, the fact remains that the reference discloses the equivalence and interchangeability of maleic and suberic acid in terms of surface functionalization of metal oxides. It is further noted that while the polymerizable resin is a precursor, Paragraph [0008] of the reference discloses that the compositions are cured. Therefore, the final composition comprises inorganic oxides whose surfaces are modified by carboxylic acid. To that end it is noted that Applicants have not proffered any evidence, i.e. data, that maleic acid and suberic acids are not equivalent and interchangeable.

Applicants argue that Jones is concerned with neither precipitated silica nor improving the properties of elastomers that include precipitated silica and therefore the disclosure of Jones would not have commended itself to the inventors’ attention in considering the problem disclosed in the instant Specification. However, while the instant Specification discloses the precipitated silica is utilized in elastomeric compositions, it is significant to note that the precipitated silica is disclosed in the instant Specification as having other additional uses that do not necessarily require polymers or elastomers to be present. Specifically, Paragraph [0163] of the instantly published application discloses that the precipitated silica can be employed as 
Secondly, while the reference does not disclose all the features of the present claimed invention, Jones is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that maleic acid and suberic acids are not equivalent and interchangeable, and in combination with the primary reference, discloses the presently claimed invention. If the secondary reference contained all the features of the present claimed invention, it would be identical to the present claimed invention, and there would be no need for secondary references.

Applicants argue that one of ordinary skill in the art when faced with the problem of improving the properties of elastomeric compositions having precipitated silica as a reinforcing filler would not have been motivated to consider Jones, because Jones is not concerned with improving the properties of elastomeric compositions having precipitated silica as a reinforcing filler. However, as discussed above, while the instant Specification discloses the precipitated silica is utilized in elastomeric compositions, it is significant to note that the precipitated silica is disclosed in the instant Specification as having other additional uses that do not necessarily require polymers or elastomers to be present. Specifically, Paragraph [0163] of the instantly published application discloses that the precipitated silica can be employed as catalysts support, as absorbent for active materials, as a battery separator component or as an additive for toothpaste, concrete or paper. Furthermore, the Examiner’s position remains given that Jones .

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767